DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 12/11/2020.  
Claims 1-15 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 and 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 12/11/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior arts identified: 
Wei et al. (US 2018/0239671) teach count a data volume of invalid data in each of a plurality of stripes of a logical chunk group, wherein the logical chunk group is included in the solid state disk group ([0004], When an invalid data amount in the stripe reaches a specific threshold, garbage collection (GC) on the stripe is triggered; Fig. 1, Strips 0 ~ 3 correspond to a logical chunk group); select a first stripe from the plurality of stripes, wherein the first stripe comprises invalid data whose volume exceeds a specified volume threshold ([0011], the garbage collection condition may mean that an invalid data amount in a stripe reaches a garbage collection threshold); instruct the solid state disk group to move valid data in the first stripe to a second stripe of the plurality of stripes ([0013], when the SU requiring garbage collection includes valid data, migrating the valid data in the SU requiring garbage collection to a second idle SU in the storage device, and reclaiming the SU requiring garbage collection); instruct the solid state disk group to delete a correspondence between a logical address of the first stripe and an actual address of the first stripe ([0018], releasing a mapping relationship between a logical unit number (LU) and the SU requiring garbage collection);
Aiello et al. (US 2017/0249969) also teach instruct the solid state disk group to delete a correspondence between a logical address of the first stripe and an actual address of the first stripe ([0033], a garbage collection procedure that comprises determining that a zone on the SMR disk is depleted when a number of invalid stripes in the zone has exceeded a threshold value based on the validity tracking information; controlling the SMR disk to read the valid stripes in the depleted zone; controlling the SMR disk to write the data of the valid stripes into available stripes in one or more migration zones other than the depleted zone; updating the metadata to map the virtual stripe identifiers of the valid stripes to logical stripe identifiers corresponding to locations of the available stripes in the one or more migration zones; and updating the validity tracking information to indicate that all of the stripes in the depleted zone are invalid, thereby allowing the depleted zone to be reclaimed).
The prior art of record, alone or in combination, do not teach following feature:
keep the logical address of the first stripe unreleased until a logical address of the logical chunk group is released, as required in independent claims 1 and 9.
Claims 2-8, and 10-15 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992. The examiner can normally be reached Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138